           Case 1:16-vv-01116-UNJ Document 43 Filed 01/09/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1116V
                                   Filed: November 19, 2018
                                        UNPUBLISHED


    BEVERLY TOWNE,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Tetanus
    SECRETARY OF HEALTH                                      Diphtheria acellular Pertussis (Tdap)
    AND HUMAN SERVICES,                                      Vaccine; Shoulder Injury Related to
                                                             Vaccine Administration (SIRVA)
                       Respondent.


Verne E. Paradie, Jr., Paradie, Sherman, et al., Lewiston, ME, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On September 9, 2016, Dr. Beverly Towne (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered left
shoulder injuries caused by a Tetanus Diphtheria acellular Pertussis (“Tdap”) vaccine
she received on December 23, 2015. Petition at 1-2; Stipulation, filed November 19,
2018, at ¶ 4. Petitioner further alleges that she suffered the residual effects of her
alleged injury for more than six months. Petition at 2; Stipulation at ¶ 4. “Respondent
denies that petitioner’s alleged shoulder injury and residual effects were caused-in-fact
by the Tdap vaccine. Respondent further denies that the Tdap vaccine caused
petitioner any other injury or her current condition.” Stipulation at ¶ 6.


1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:16-vv-01116-UNJ Document 43 Filed 01/09/19 Page 2 of 7



       Nevertheless, on November 19, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $70,000.00, in the form of a check payable to petitioner,
        Beverly Towne. Stipulation at ¶ 8. This amount represents compensation for all
        items of damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:16-vv-01116-UNJ Document 43 Filed 01/09/19 Page 3 of 7
Case 1:16-vv-01116-UNJ Document 43 Filed 01/09/19 Page 4 of 7
Case 1:16-vv-01116-UNJ Document 43 Filed 01/09/19 Page 5 of 7
Case 1:16-vv-01116-UNJ Document 43 Filed 01/09/19 Page 6 of 7
Case 1:16-vv-01116-UNJ Document 43 Filed 01/09/19 Page 7 of 7
